Citation Nr: 0105452	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  96-45 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to a rating in excess of 20 percent for 
chondromalacia of the left knee.

3.  Entitlement to a rating in excess of 20 percent for 
chondromalacia of the right knee.

4.  Entitlement to a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In rating decisions dated in July 1996, August 1996, and 
September 1996, the RO denied entitlement to an evaluation in 
excess of 10 percent for bilateral pes planus.  In November 
1996 the veteran perfected an appeal from those 
determinations.

In March 1997 the RO granted entitlement to an increased 30 
percent disability rating for bilateral pes planus.  

In June 1999 the RO granted entitlement to an increased 20 
percent disability rating for chondromalacia of the left 
knee, granted entitlement to an increased 20 percent 
disability rating for chondromalacia of the right knee, 
denied entitlement to an evaluation in excess of 30 percent 
for bilateral pes planus, and denied entitlement to a total 
disability rating by reason of individual unemployability due 
to service-connected disabilities.  These matters were 
addressed in a supplemental statement of the case issued in 
June 1999 and the veteran perfected the appeal by 
correspondence received in July 1999.  Therefore, the Board 
finds the issues listed on the title page of this decision 
are properly developed for appellate review.

The Board notes, however, that in July 1999 the RO denied 
entitlement to service connection for bilateral over-bare 
formation as secondary to service-connected pes planus, 
denied entitlement to service connection for bilateral 
contracture of the gastrocnemius soleus muscles as secondary 
to service-connected pes planus, denied entitlement to 
service connection for bilateral arthritic ridges of the 
dorsal talonavicular joint as secondary to service-connected 
pes planus, and denied entitlement to service connection for 
muscle atrophy, hypoplastic quadriceps, as secondary to 
service-connected chondromalacia.  In September 1999 the RO 
received the veteran's notice of disagreement from that 
decision; however, the record does not reflect a statement of 
the case as to these matters has been issued or that the 
veteran has withdrawn his appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds a notice of 
disagreement has been submitted from a matter which has not 
been addressed in a statement of the case the issue should be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Therefore, the veteran's 
secondary service connection claims are addressed in the 
remand section of this decision.

The Board also finds the issue of entitlement to a total 
disability rating based upon individual unemployability is 
"inextricably intertwined" with the unresolved secondary 
service connection claims.  The Court has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal should be identified and fully developed prior to 
appellate review of the certified issue.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, this issue is 
addressed in the remand section of this decision.

In March 2000, the veteran testified at a personal hearing 
before a member of the Board.  In December 2000 the veteran 
testified at a personal hearing before another member of the 
Board Member.  A copy of the hearing transcripts are record.

The Board also notes that in October 1994 the RO received the 
veteran's request for reconsideration of a September 1994 
Board decision and additional private medical evidence in 
support of his claim.  In a letter dated in February 2001, 
the Vice Chairman of the Board denied the motion for 
reconsideration.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the increased rating claims on appeal has been 
obtained.  

2.  The available medical evidence is sufficient for a 
determination of these matters.

3.  Medical evidence demonstrates the veteran's bilateral pes 
planus is presently manifested by marked deformity and pain 
on manipulation and use without objective evidence of 
pronounced disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, or severe spasm of the tendo achillis on 
manipulation.

4.  Medical evidence demonstrates the veteran's left knee 
disability is not presently manifested by severe impairment 
of the knee with recurrent subluxation or lateral 
instability.

5.  Medical evidence demonstrates the veteran's right knee 
disability is not presently manifested by severe impairment 
of the knee with recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's bilateral pes planus have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5276 (2000).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's chondromalacia of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).

3.  The criteria for a rating in excess of 20 percent for the 
veteran's chondromalacia of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Initially, the Board notes VA has a duty to assist the 
veteran in the development of an increased rating claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107); Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Although during examination in May 
2000 the veteran reported he had been denied entitlement to 
Department of Health and Human Services, Social Security 
Administration (SSA) disability benefits, he did not indicate 
the records associated with that claim included medical 
evidence pertinent to his increased rating claims on appeal.  
The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance is required 
in order to satisfy the duty to assist.

In addition, during the course of this appeal the veteran 
underwent VA general medical or medical specialist 
examinations in January 1997, October 1997, and May 2000.  
The record also includes specific and apparently complete 
records from the veteran's private medical care providers.  
Therefore, the Board finds the available medical evidence is 
sufficient for an adequate determination of the increased 
rating claims on appeal.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).


Bilateral Pes Planus
Background

Service medical records show that a November 1987 enlistment 
examination found the veteran's feet were normal with a 
normal arch.  The veteran denied foot trouble in his report 
of medical history.

Records dated in June 1988 show the veteran complained his 
feet bothered him when he ran.  The examiner noted marked pes 
planus to the right foot with full range of motion and no 
evidence of skin lesions or neurovascular deficit.  The 
diagnoses included symptomatic pes planus.

During VA examination in January 1990, the veteran complained 
that his feet had bothered him since his separation from 
active service.  The examiner noted flexible pes planus.  X-
ray examination revealed normal feet.  It was noted the bony 
and soft tissue structures were unremarkable but that there 
was a partially fused ossicle at the right tarsal navicular.  
The diagnoses included bilateral pes planus, intermittently 
symptomatic.

During VA examination in January 1991, the veteran complained 
of chronic foot pain with minor swelling after prolonged 
standing or walking.  However, the examiner did not address 
this disorder in the examination report.

During VA orthopedic examination in February 1991, the 
veteran complained of foot pain upon prolonged standing.  The 
examiner noted the veteran was ambulatory and used a cane in 
his left hand.  Examination revealed flexible pes planus.  
The arch was restored when not weight bearing.  There was 
mild tenderness over the plantar fascia but no tenderness to 
the metatarsal heads, calluses, deformity of the lessor toes, 
or bunion deformity.  Dorsiflexion was to 25 degrees and 
plantar flexion was to 40 degrees.  The diagnoses included 
moderately symptomatic bilateral flexible pes planus.

Private medical records dated in December 1991 and January 
1992 included diagnoses of bilateral flatfeet.  It was noted 
the veteran had been given orthotic devices but that they 
were too big to fit in his shoes.  A December 1993 podiatry 
examination noted the veteran complained of pain to the 
medial longitudinal arches after walking or standing for any 
length of time.  Examination revealed excellent peripheral 
pulses, normal range of motion of the ankles without 
crepitance or tenderness, normal midtarsal joint motion, and 
no pain on compression of the metatarsal heads.  There was 
limited subtalar joint inversion with functioning at about 0 
to 2 degrees of valgus positioning, bilaterally.  There was 
slight tenderness to the right heel, but not to the left, and 
some tenderness to palpation of the medial longitudinal 
arches.  The diagnosis was bilateral flexible flatfoot with 
medial longitudinal plantar fasciitis.

VA orthopedic examination in January 1995 revealed somewhat 
relaxed pes planus.  The arch was much improved when the 
veteran stood on his toes.  There was mild tenderness to the 
dorsum of the feet in the area of the talonavicular joint and 
bilateral contracture of the gastrocnemius soleus muscles.  
Dorsiflexion of the right ankle was to 15 degrees but only to 
8 degrees on the left.  X-ray examination revealed normal 
feet but slight lipping between the talus navicular on the 
dorsum of the foot, possibly due to recurrent strain patter.  
The diagnoses included bilateral relaxed pes planus.  
Subsequent reports show the veteran was fitted for orthotic 
devices.

A June 1996 private medical report noted that the veteran 
complained orthotic devices were not helping and requested 
information about surgical intervention.  The physician noted 
that he was unsure if the veteran's deformity was sufficient 
to warrant surgical treatment.  A July 1996 report noted the 
veteran complained of increased foot pain.  There was 
tenderness to the plantar aspect, including the plantar 
fascia and the metatarsal heads, and lesions to the right 
plantar aspect that appeared to be small warts.  

VA examination in February 1997 noted the veteran reported 
painful areas of the dorsum of his feet at the talonavicular 
joints.  The examiner noted the veteran had a noticeable 
ridge or a painful bump to the feet at that point and when he 
stood up he had a relaxed bilateral pes planus with mild 
eversion of his heels.  He was able to stand on his toes but 
was thrown backwards when he tried to stand on his heels.  
Range of motion studies revealed plantar flexion to 35 
degrees but dorsiflexion only to 9 or 10 degrees.  Pain was 
elicited when pressure was applied to dorsiflexion.  There 
were obvious bilateral contractures of the gastrocnemius 
soleus muscles.  Sensation and circulation were normal.  It 
was noted that x-ray examination revealed arthritic ridges to 
the dorsal aspect of the talonavicular joints and that there 
was a beak to the dorsum of the feet at this level.  The 
diagnoses included bilateral pes planus, relaxed, bilateral 
over-bone formation, and bilateral contracture of the 
gastrocnemius soleus muscles secondary to relaxed pes planus.

The examiner noted, in essence, that the veteran had loose 
joints and that the stress of service training caused over-
bone formation and contracture of the gastrocnemius soleus 
muscles.  It was noted he was seriously disabled from any 
type of work involving extensive or limited walking.  A 
February 1997 x-ray examination report noted normal bones and 
joints except of a minor degree of flatfoot.

A June 1997 private medical report noted that the veteran had 
complained about his feet but that there was no apparent 
change from his previous examination.  

VA general medical examination in October 1997 included a 
diagnosis of bilateral genu valgum.  The examiner noted that 
the disorder was related to the manner in which the veteran 
had been walking since infancy and that his pes planus was a 
part of that disorder.  The examiner also found that the 
veteran had no medical problem that would prevent gainful 
employment.  

VA orthopedic examination in October 1997 noted examination 
of the feet revealed full range of motion.  There was 
tenderness over the medial arch in the area of the plantar 
fascia.  The skin was intact and normal in nature.  X-ray 
examination revealed a small cortical ridge to the dorsum 
aspect of the right navicular of the right foot but well-
maintained joint spaces.  There were well-maintained 
alignments of the bones and joint spaces of the left foot 
with no evidence of fracture, dislocation, or subluxation.  
The diagnoses included pes planus and some tenderness 
consistent with mild plantar fasciitis.  The examiner stated 
the veteran was employable.

A March 2000 statement from the veteran's private orthopedist 
noted diagnoses of bilateral pes planus with osteophyte 
formation to the dorsal aspects of the talonavicular joints 
and tightness to the gastrocnemius soleus muscles secondary 
to pes planus.

An April 2000 medical report from the veteran's private 
podiatrist noted examination revealed some exostosis 
formation at the dorsum met cuneiform junction of the first 
metatarsal cuneiform, bilaterally.  There was no redness or 
swelling, no tenderness to direct palpation, and no 
tenderness to the arch area.  The veteran had a moderately 
low arch structure.  Sensation was intact and the veteran had 
good peripheral pulses.  The diagnoses included bilateral 
symptomatic dorsal met cuneiform exostosis and bilateral 
pronation.  

A May 2000 private medical report noted the veteran reported 
continued pain to the forefoot area and that he wore over-
the-counter padded insoles which he claimed felt better than 
other orthotic devices.  The examiner noted tenderness under 
the second metatarsal phalangeal joint and second interspace.  
Sensation appeared to be intact but subjectively the veteran 
reported numbness to the second toe of the left foot.  It was 
noted a boulder sign in the interspace could not be palpated 
but that there was bilateral tenderness to plantar palpation 
to the second interspaces.  The diagnoses were bilateral 
symptomatic dorso met cuneiform exostosis, bilateral 
pronation, and possible bilateral neuroma to the second 
interspaces.  

VA examination in May 2000, by a board-certified orthopedic 
surgeon, noted the veteran reported he used no medication on 
a regular basis and that he used over-the-counter orthotics.  
The examiner noted the veteran walked with a normal gait and 
that he carried a cane but did not utilize it as a support 
for the lower extremities.  The cane was described as a 
device that unfolded as a chair and was not a medically 
issued walking device.  The veteran reported pain to the 
dorsal aspect of the mid foot along the medial arch and some 
pain through the forefoot about the second toe metatarsals.  

Examination revealed symmetrical feet with bilateral flexible 
pes planus which improved with toe raise.  There was a 
predictable inversion of the hind foot consistent with 
flexible pes planus.  There was no inversion or internal 
rotation of the forefoot or great toe and no abnormal callous 
formation beneath the first ray.  The weight-bearing line 
fell medial to the great toe metatarsophalangeal joint.  
There were no orthotic devices in the veteran's shoes.  
Neurological evaluation was unremarkable.  Range of motion 
studies revealed normal dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  There was no evidence of 
gastrocnemius contracture.  

It was noted that x-ray examination revealed mild arthritic 
change at the level of the talonavicular joints, right 
greater than left, but no obvious abnormalities to the 
subtalar joints consistent with coalition.  The forefeet were 
unremarkable with no evidence of hallux valgus or inversion.  
The diagnoses included bilateral flexible pes planus.  

In response to specific questions presented in a March 2000 
Board remand order the examiner stated the veteran's service-
connected disability involved only the ligamentous and joint 
surfaces of the feet and that typically the disorder did not 
cause weakened movement, excess fatigability, or 
incoordination.  It was further noted that the disorder did 
not normally affect the ability of persons to perform average 
employment in a civil occupation and that the veteran's 
complaints were within the average severity range.  

The examiner noted that the veteran complained of pain on 
palpation and pain on motion.  The examiner stated that, 
objectively, the veteran's impairment was minimal, that the 
severity of his service-connected disabilities was mild to 
moderate, and that there was no orthopedic evidence to 
support a finding of unemployability. 

In a July 2000 statement in support of his claims the 
veteran, in essence, stated the May 2000 VA examination had 
been inadequate and that the RO had improperly discounted the 
previous medical evidence of record.  

At his personal hearing in December 2000 the veteran 
testified that he used over-the-counter orthotic devices 
because the supports he received from VA were too thick or 
too rigid.  He stated prescribed medication had been 
unsuccessful and that he was presently using natural remedies 
to treat his service-connected disorders. 

Analysis

The Ratings Schedule provides disability ratings for acquired 
flatfoot which is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation and not improved by orthopedic shoes or 
appliances (bilateral 50 percent, unilateral 30 percent); 
severe with objective evidence of marked deformity, pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities (bilateral 30 percent, unilateral 
20 percent); moderate with weight-bearing line over or medial 
to great toe, inward bowing of the tendo achillis and pain on 
manipulation and use of the feet (bilateral or unilateral 10 
percent); or mild with symptoms relieved by built-up shoe or 
arch support (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2000).

Medical evidence demonstrates the veteran's bilateral pes 
planus is presently manifested by objective evidence of 
marked deformity, pain on manipulation and use.  While there 
is medical evidence of pronation and tenderness to the 
plantar surfaces of the feet, there is no objective evidence 
of pronounced disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, or severe spasm of the tendo achillis on 
manipulation.  This is consistent with the findings of the 
May 2000 VA examiner, which the Board finds highly probative 
and worthy of great weight in evaluating the veteran's claim.  
See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence).  In 
May 2000, the VA examiner reviewed the claims file and 
responded to questions particular to the rating criteria to 
be applied.  Those findings were consistent with the 
currently assigned disability rating.  Therefore, the Board 
finds a rating in excess of 30 percent for bilateral pes 
planus is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5276. 

The Board notes the present disability evaluation includes 
consideration of pain on manipulation and use and diagnostic 
code 5276 is not predicated on loss of range of motion.  The 
Court has held that where the rating criteria are not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

The Court has also held that certain disabilities may be 
rated separately without violating the prohibition against 
pyramiding unless the disorders constitute the same 
disability or manifestations.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1996); Evans v. Brown, 9 Vet. App. 273, 281 
(1996). 

In this case, the evidence demonstrates no bilateral 
weakfoot, pes cavus, hallux valgus, hallux rigidus, hammer 
toe, or other foot injuries to warrant separate ratings or a 
higher disability evaluation under alternative rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 
5278, 5280, 5281, 5282, 5284 (2000).  The Board also notes 
that service connection for nerve damage to the feet was 
denied in a June 2000 rating decision but the appellate 
record does not indicate veteran has submitted a notice of 
disagreement from that determination.  The issues of 
entitlement to service connection for bilateral over-bare 
formation, bilateral contracture of the gastrocnemius soleus 
muscles, and bilateral arthritic ridges of the dorsal 
talonavicular joint as secondary to service-connected pes 
planus are addressed in the remand section of this decision.

The Board notes that in exceptional cases where evaluations 
provided by the Ratings Schedule are found to be inadequate 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2000).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorders 
addressed in this decision, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  

Although a February 1997 VA examiner noted the veteran was 
seriously disabled from any type of work involving extensive 
or limited walking and other medical reports indicate the 
service-connected disabilities hindered his ability to 
perform certain job functions, there is no objective evidence 
of a marked interference with employment.  Additionally, the 
VA examiner in May 2000 specifically found no unusual 
disability picture relative to employment in civil 
occupations.  The examiner stated that the foot disorder did 
not normally affect the ability of persons to perform average 
employment in a civil occupation and the veteran's particular 
complaints were within the average severity range.  This is 
consistent with 38 U.S.C.A. § 1155 which provides for 
percentage ratings under the regular rating criteria based on 
the average impairment of earning capacity.  Therefore, the 
Board finds referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under the above-
cited regulation, was not required since it has not been 
demonstrated that use of the regular rating criteria are 
precluded by the disability picture presented.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for pes planus.

Chondromalacia
Background

Service medical records dated in July 1988 show the veteran 
complained of bilateral knee pain aggravated by walking, 
running, deep knee bending, stooping, and ascending or 
descending stairs.  He denied recollection of any specific 
injuries.  The examiners noted slight tenderness to pressure 
to the patella but no evidence of deformity, abnormality, 
obvious wound, instability, patellar subluxation, or 
swelling.  McMurray's and drawer signs were negative.  There 
was full range of motion and the lower extremities were 
neurovascularly intact.  The diagnoses included probable 
chondromalacia patella and bilateral retropatellar pain 
syndrome.

A July 1988 physical therapy report included diagnoses of 
bilateral retropatellar pain syndrome with patellar ligament 
tendonitis.  The examiner noted positive patellar grind tests 
and crepitus.  Quadriceps strength was 3+/5 secondary to 
patellar ligament pain and the quadriceps shook upon straight 
leg raising.  The lateral femoral condyle was tender to 
palpation and there was extreme tenderness to palpation to 
the patellar ligaments, left greater than right.  Studies 
revealed full active range of motion and gait within normal 
limits.  There was no evidence of edema, ecchymosis, or 
ligamentous instability.  McMurray's, Lachman's, and Apley 
tests were negative.  

In August 1988 the physical therapy examiner noted positive 
patellar grind tests, crepitus, and pain.  There was no 
evidence of ligamentous laxity or cartilage injury.  An 
August 1988 x-ray examination revealed no significant 
abnormalities.  Subsequent reports included diagnoses of 
retropatellar pain syndrome and rule out chondromalacia.

A February 1989 medical board report noted lower extremity 
examination revealed normal knees except for tenderness to 
palpation to the parapatellar regions with some mild 
crepitance on palpation of the patella.  There was no 
evidence of instability or effusion.  Range of motion was 
full.  The diagnosis was bilateral retropatellar pain 
syndrome.  A March 1989 physical evaluation board report 
included a diagnosis of bilateral knee pain with normal range 
of motion and stability.  It was noted the veteran had been 
found physically unfit and that separation from service was 
recommended.

During VA examination in January 1990 the veteran complained 
his knees gave way frequently and that he continued to 
experience retropatellar pain exacerbated by bending, 
kneeling, and climbing stairs.  The examiner noted full range 
of motion of the knees from 0 to 140 degrees.  There was 
marked patellar femoral grinding to the left knee, consistent 
with chondromalacia, and tenderness.  Stability of the knee 
was intact and there was no evidence of effusion.  The 
examiner noted similar findings to the right knee including 
patellar femoral grinding and neofacet tenderness.  Stability 
of the right knee was also intact.  X-ray examination 
revealed normal knees.  The diagnoses included symptomatic 
and fairly severe chondromalacia patellae.  

On his VA examination report in January 1991 the veteran 
noted chronic knee pain, with knee locking, aggravated by 
cold weather, prolonged sitting, and ascending or descending 
stairs or hills.  However, the examiner's report of medical 
history noted pain behind the knee caps with intermittent 
swelling on activity, aggravated by weather changes, but 
without locking of the knees.  The examiner noted full range 
of motion of the knees from 0 to 150 degrees.  There was 
satisfactory tracking of the patellae.  No suprapatellar 
plica was palpable.  The medial and lateral joint lines were 
nontender.  There was mild crepitance beneath the patellae on 
flexion to extension, more pronounced towards terminal 
extension.  The patellar tendons were nontender and the knees 
were stable.  Drawer and Lachman's tests were negative.  X-
ray examination revealed no significant abnormality.  The 
diagnosis was bilateral patellofemoral arthralgia secondary 
to moderately symptomatic chondromalacia.

VA outpatient treatment records dated in February 1991 
included a diagnosis of chondromalacia patella.  The examiner 
noted crepitus but full range of motion with no evidence of 
laxity.  Drawer sign was negative.  

During VA orthopedic examination in February 1991 the veteran 
complained of knee pain upon prolonged standing.  The 
examiner noted the veteran was ambulatory and used a cane in 
his left hand.  There was 1+ swelling to the knees.  Range of 
motion was from 0 to 150 degrees.  There was some mild 
crepitus to the patellae on terminal extension, mild to 
moderate right knee quadriceps atrophy, and moderate left 
knee quadriceps atrophy.  The medial and lateral joint lines 
were nontender.  Anterior drawer signs and Lachman's tests 
were negative.  There was no instability to the patellae.  
Patella inhibition tests were positive.  There was tenderness 
to the left patellar tendon.  The diagnoses included 
moderately symptomatic chondromalacia patellae, with patellae 
tendonitis and moderate quadriceps atrophy.

A May 1991 orthopedic clinic report noted the veteran 
complained of diffuse knee pain, increased with activity, and 
instability upon arising from bed.  He denied swelling or 
locking.  The examiner noted there was no evidence of 
effusion, locking, varus/valgus strain, or crepitance.  Range 
of motion was full.  Drawer signs, Pivot shift tests, 
McMurray's tests, and apprehension tests were negative.  The 
examiner's impression was probable disability seeking 
behavior with no demonstrable pathologic origin but possibly 
some patellofemoral syndrome.

Private medical records dated in December 1991 and January 
1992 included diagnoses of chondromalacia and patellofemoral 
syndrome.  It was noted the veteran was guarded when trying 
to mobilize the patellae and that he seemed to be generally 
high strung.  A September 1993 report noted tenderness to the 
medial facet of the patellae.  The Q-angles and range of 
motion were normal.  There was no evidence of instability and 
McMurray's and Apley's tests were normal.  Neurovascular 
status was intact.  X-ray examination revealed no particular 
abnormalities other than very slight lateral tilt of the 
patellae.  The physician's impression was chondromalacia with 
very slight lateral tilt but with stable knees and acceptable 
patellofemoral mechanism.  Patella alta was shown by x-ray 
examination.

An April 1994 report noted magnetic resonance imaging (MRI) 
studies revealed a little patellar subluxation but no other 
abnormalities.  Examination revealed a significant amount of 
patellar instability and severe atrophy of the vastus 
medialis obliquus.  An exercise program was recommended.

Private medical statements dated in June 1994 noted 
patellofemoral instability and pain and severe atrophy of the 
vastus medialis obliquus which occasionally prevented the 
veteran from performing his regular work duties.  It was 
noted that at those times his job needed to be slightly 
modified so that he did not need to perform frequent 
squatting, kneeling, climbing, or carrying heavy loads.

U.S. Postal Service correspondence dated in June 1994 
notified the veteran of proposed removal from employment due 
to failure to meet the physical requirement of his position.  
It was noted the veteran had reported he could not work his 
assigned route due to knee problems.

VA orthopedic examination in January 1995 revealed equal 
circumference of the veteran's thighs, knees, and calves.  
Range of motion of the knees was from 0 to 60 degrees with 
the veteran guarding mightily against further attempts to 
flex the knees.  It was noted that the veteran would probably 
have normal range of motion but was simply guarding for pain 
under the patellae.  The patellae were quite mobile and the 
angle in the epicondylar area seemed to be quite shallow.  
The Q-angle of the femur-patella-tibial tubercle was 15 
degrees on the right and 12 degrees on the left, which while 
in the upper range of normal were not abnormal findings.  

On passive motion there was considerable crepitation to the 
patellae between the patellofemoral joints and the veteran 
had a positive entrapment sign when he attempted to lift his 
feet straight up.  He wore rubber knee braces with a C-shaped 
insert to hold the patellae in the proper intercondylar area.  
X-ray examination revealed no bony pathology or evidence of 
osteoarthritis.  The diagnoses included post-traumatic 
chondromalacia patellae and recurrent lateral subluxation of 
the patellae.  It was noted that the veteran had been 
instructed in flexion exercises but that if his 
symptomatology continued he would be a candidate for 
bilateral patellectomy.

Private medical examination in June 1995 noted the veteran 
complained of bilateral knee pain.  The physician noted some 
joint line tenderness and some crepitation to the 
patellofemoral joint, tenderness over the medial facet of the 
patellae, and tenderness with downward pressure on the 
patellae.  It was emphasized that the veteran needed to 
perform the exercise program he had been provided on a 
regular basis.

A January 1996 private medical report noted patella alta and 
patellae that were hypermobile and tender.  Attempts to 
subluxate the patellae were painful.  A January 1997 report 
noted the veteran complained of continued knee pain.  It was 
noted that examination revealed hypoplastic vastus medialis 
obliquus and possible patella alta.  There was no effusion 
but patellofemoral articulation was tender and there was 
crepitation.  The veteran was encouraged to continue his 
exercise program.  

An October 1997 VA general medical examination report noted 
the veteran had no medical problem that would prevent gainful 
employment.  

VA orthopedic examination in October 1997 noted the veteran 
was reluctant to flex his knees more than 110 degrees and 
that he stated he could bend the knees further only with much 
discomfort.  Lachman's sign, anterior and posterior drawer 
signs, and pivot tests were negative.  There was positive 
crepitation to the patellofemoral joints, pain to palpation 
of the inferior pole of the patellae, mild 5 degree varus of 
the knees, and medial joint line tenderness.  There was no 
evidence of effusion.  

It was noted x-ray examination revealed mild varus with some 
decreased medial joint line space compared to the lateral 
joint spaces.  There was no evidence of fracture, 
dislocation, or subluxation.  The patella tracked normally 
and was in the trochlear groove.  The diagnoses included some 
mild chondromalacia of the knees, mild to moderate patellar 
tendinitis, and 5 degree varus that might also be 
contributing to some nonspecific synovitis to the medial 
compartment of the knees.  The examiner stated the veteran 
was employable and that his knee discomfort did not prevent 
employment which did not require as much walking as that of a 
postal delivery agent. 

Private medical correspondence dated in June 1999 noted the 
veteran had been followed for many years for patellofemoral 
instability, chondromalacia, and frequent knee pain.  It was 
the physician's impression that the veteran had hypermobility 
of the patella, atrophy of the vastus medialis obliquus, and 
an increased Q angle that contributed to significant 
patellofemoral pain and instability.  In a March 2000 
statement the veteran's private orthopedist noted a diagnosis 
of patellofemoral pain syndrome secondary to atrophy of the 
vastus medialis obliquus muscle.

VA examination in May 2000, by a board-certified orthopedic 
surgeon, noted the veteran reported he used no medication on 
a regular basis and that he used elastic knee supports and 
over-the-counter orthotics.  It was noted his knee pain was 
isolated to the anterior aspects of the knees.  The examiner 
noted the veteran walked with a normal gait and that he 
carried a cane that was not a medical device.  Examination 
revealed symmetrical knees with no evidence of effusion, 
patellofemoral crepitus, lateral retinacular tightness, or 
lateral patella tilt.  Range of motion was within normal 
limits from 0 to 140 degrees.  

It was noted examination of the extensor mechanism was 
unremarkable except for assertions of discomfort.  There was 
significant bilateral vastus medialis obliquus atrophy 
causing some slight terminal extension J-tracking.  There was 
some slight patella alta but no evidence of instability on 
anterior or posterior drawer or anterior Lachman's tests.  
There was no varus or valgus instability and no positive 
meniscal signs.

X-ray examination revealed no evidence of degenerative 
tendencies, peaking of the tibial spines, lateral subluxation 
of the tibia, marginal osteophytic formations, or 
subarticular sclerosis.  The diagnoses included bilateral 
patellofemoral syndrome.  It was noted that the veteran no 
longer demonstrated findings consistent with contracture of 
the gastrocnemius soleus musculature and that the vast 
majority of the veteran's complaints were easily addressed 
with conservative modalities such as home exercise or 
strengthening programs.

In response to specific questions presented in a March 2000 
Board remand order the examiner stated the veteran's service-
connected chondromalacia patella involved only the joint 
surfaces of the knees and that typically the disorder did not 
cause weakened movement, excess fatigability, or 
incoordination.  It was further noted that the disorder did 
not normally affect the ability of persons to perform average 
employment in a civil occupation and that the veteran's 
complaints were within the average severity range.  

The examiner noted that the veteran complained of pain on 
palpation and pain on motion but stated that most of the 
veteran's complaints associated to patellofemoral syndrome 
were caused by his vastus medialis obliquus atrophy which was 
not attributable to his service-connected disability.  The 
examiner stated that, objectively, the veteran's impairment 
was minimal, that the severity of his service-connected 
disabilities was mild to moderate, and that there was no 
orthopedic evidence to support a finding of unemployability. 

At his personal hearing in December 2000 the veteran 
testified that his knees gave way, that he experienced a lot 
of popping in the knees, and that the muscles were atrophied.  
He stated the pain was constant and was aggravated by cold 
weather.  He stated he used natural remedies to treat the 
disorder and that he wore knee braces that kept the kneecaps 
stable.  

Left and Right Knees
Analysis

The record reflects the veteran's service-connected knee 
disorders are presently rated under the analogous criteria 
for other knee impairment, diagnostic code 5257.  The Board 
finds, based upon a review of all the evidence, that the 
veteran's service-connected knee disorders are properly 
evaluated under this criteria.  See 38 C.F.R. § 4.20 (2000).

The Ratings Schedule provides compensable ratings for 
impairment of the knee when there is evidence of slight 
(10 percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000). 

In this case, the Board finds the evidence demonstrates no 
severe impairment of the left or right knees with recurrent 
subluxation or lateral instability.  Although the veteran 
complained that his knees gave way and VA and non-VA medical 
reports dated in April 1994, June 1994, January 1995, June 
1999, note patellofemoral instability, there is no objective 
evidence indicative of severe subluxation or instability.  In 
fact, the May 2000 VA specialist examination described the 
veteran's knee impairments as mild to moderate.  The Board 
also finds the May 2000 examination report to be of high 
probative value pertinent to findings and conclusions.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (it is the Board's 
duty to determine the credibility and weight of evidence).  
That examination was conducted with the examiner reviewing 
the claim file and responding to specific questions required 
for rating purposes.  Therefore, the Board must conclude that 
a disability rating in excess of 20 percent for the left or 
right knee disabilities under Diagnostic Code 5257 is not 
warranted.  

The Board notes that the issue of entitlement to service 
connection for muscle atrophy, hypoplastic quadriceps, as 
secondary to service-connected chondromalacia is addressed in 
the remand section of this decision.  However, it was the 
opinion of the May 2000 VA examiner that the veteran's vastus 
medialis obliquus atrophy was not attributable to his 
service-connected knee disabilities.

The Board also notes the medical evidence does not show 
evidence of semilunar dislocated cartilage with frequent 
episodes of "locking," pain, and joint effusion as to 
warrant a disability rating under Diagnostic Code 5258.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000).  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the knee 
disabilities.  A separate rating must be based upon 
additional disability.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (a separate rating may be granted for a 
"distinct and separate" disability' that is, "when none of 
the symptomatology...is duplicative...or overlapping.").  In 
this case, the veteran's knee disabilities are based on the 
criteria of DC 5257, which contemplates recurrent subluxation 
or lateral instability.  The Board notes that DC 5260 and 
5261 involve disability ratings based on limitation of 
motion, a separate manifestation from subluxation or 
instability.  

Under Diagnostic Code 5260 (2000), a 0 percent rating is 
assigned when flexion is limited to 60 degrees; a 10 percent 
evaluation is warranted where flexion of the knee is limited 
to 45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  A 30 percent rating is 
assigned where flexion of the knee is limited to 15 degrees.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, limitation of 
extension of the leg to 5 degrees warrants a noncompensable 
evaluation; limitation of extension to 10 degrees warrants a 
10 percent evaluation.  A 20 percent rating is assigned with 
extension limited to 15 degrees.  A 30 percent rating is 
assigned for extension that is limited to 20 degrees; a 40 
percent rating may be assigned if extension is limited to 30 
degrees.  38 C.F.R. § 4.71a.

The Board also recognizes that the "claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 
(August 14, 1998).  Disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements. The functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2000).

In the instant case, there are medical reports in January 
1995 and October 1997 indicative of limitation of motion.  
The worst actual range of motion was demonstrated in January 
1995 when flexion was to 60 degrees.  However, the examiner 
further stated that the veteran's voluntary guarding of knee 
motion caused such limitation, and without the guarding, 
range of motion appeared to be normal.  

Otherwise, the demonstrated limitation of motion is not shown 
to merit a compensable rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2000).  Further, when the May 
2000 VA examiner responded to specific questions pertinent to 
the effects of pain on motion and use, it was stated that the 
veteran's disorder did not typically involve weakened 
movement, excess fatigability or incoordination, such as 
would be expected as objective signs of pathology secondary 
to the effects of pain.  38 C.F.R. § 4.40.  Additionally, the 
examiner ruled out service-connected disability as the source 
of the veteran's pain complaints.  As discussed above, the 
Board finds this examiner's opinions to be of high probative 
value.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Accordingly, the January 1995 findings are outweighed by the 
other evidence, including the May 2000 report.  Id.  
Consequently, the Board does not find that a percentage 
rating based on limitation of motion is warranted.  See 
38 C.F.R. § 4.71a. 

There is no persuasive evidence of any unusual or exceptional 
circumstances as to the veteran's service-connected knee 
disorders that would take the case outside the norm so as to 
warrant an extraschedular rating.  See 38 C.F.R. § 3.321(b).  
The Board finds the evidence of record demonstrates no marked 
interference with employment or frequent periods of 
hospitalization due to these disorders and that referral to 
the Chief Benefits Director of VA's Compensation and Pension 
Service was, therefore, not required.  See Bagwell, 9 Vet. 
App. 337.  That is, the VA examiner in May 2000 responded 
that the veteran's complaints regarding his knee disability 
were within the average severity range.  Given the examiner's 
conclusion, it has not been shown that the disability picture 
in this case precludes the use of the regular rating criteria 
that is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 and finds no provision 
upon which to assign higher ratings.  See Schafrath, 1 Vet. 
App. 589.  The Board finds the preponderance of the evidence 
is against the claims for a rating in excess of 20 percent 
for left or right knee disabilities.  See Gilbert, 1 Vet. 
App. 49, 55.


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied.

Entitlement to a rating in excess of 20 percent for 
chondromalacia of the left knee is denied.

Entitlement to a rating in excess of 20 percent for 
chondromalacia of the right knee is denied.


REMAND

As noted above, the Board finds the veteran has submitted a 
notice of disagreement from the July 1999 rating decision as 
to the issues of entitlement to service connection for 
bilateral over-bare formation as secondary to service-
connected pes planus, entitlement to service connection for 
bilateral contracture of the gastrocnemius soleus muscles as 
secondary to service-connected pes planus, entitlement to 
service connection for bilateral arthritic ridges of the 
dorsal talonavicular joint as secondary to service-connected 
pes planus, and entitlement to service connection for muscle 
atrophy, hypoplastic quadriceps, as secondary to service-
connected chondromalacia.  As a timely notice of disagreement 
has been filed, the Board's jurisdiction has been triggered 
and the issue must be REMANDED so that the RO can issue a 
statement of the case on the underlying claims which 
adequately notifies the veteran of the action necessary to 
perfect an appeal.

The Board also finds the issue of entitlement to a total 
disability rating based upon individual unemployability on 
appeal is "inextricably intertwined" with the unresolved 
secondary service connection claims.  See Harris, 1 Vet. App. 
180.  Therefore, appellate review of this matter is deferred.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should issue a statement of 
the case as to the issues of entitlement 
to service connection for bilateral over-
bare formation as secondary to service-
connected pes planus, entitlement to 
service connection for bilateral 
contracture of the gastrocnemius soleus 
muscles as secondary to service-connected 
pes planus, entitlement to service 
connection for bilateral arthritic ridges 
of the dorsal talonavicular joint as 
secondary to service-connected pes 
planus, and entitlement to service 
connection for muscle atrophy, 
hypoplastic quadriceps, as secondary to 
service-connected chondromalacia.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the veteran and his 
service representative the requisite 
period of time for a response.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
entitlement to a total disability rating 
based upon individual unemployability.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  Only those issues that have been fully 
developed for appellate review should be certified for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



______________________________             
_______________________________
          WAYNE M. BRAEUER                                             
M. SABULSKY
Member, Board of Veterans' Appeals              Member, Board 
of Veterans' Appeals



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



